Filed 12/23/13 P. v. Rodriguez CA4/1
                       NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


                     COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                    DIVISION ONE

                                            STATE OF CALIFORNIA



THE PEOPLE,                                                          D063583

         Plaintiff and Respondent,

         v.                                                          (Super. Ct. No. SCS260464)

EMIGDIO SALVADOR RODRIGUEZ,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County, Kathleen M.

Lewis, Judge. Affirmed.



         Patrick J. Hennessey Jr., for Defendant and Appellant.

         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Natasha Cortina and Barry Carlton,

Deputy Attorneys General, for Plaintiff and Respondent.
                                       INTRODUCTION

         Emigdio Salvador Rodriguez pleaded guilty to committing vandalism causing

damage of $400 or more (Pen. Code,1 § 594, subds. (a) & (b)(1)). The trial court

suspended imposition of sentence and placed him on probation for three years. As a

condition of probation, the court ordered him to pay an administrative processing fee of

$25 under section 1463.07.

         Rodriguez appeals, contending we must reverse the administrative processing fee

because it does not apply under the circumstances of this case. We disagree and affirm the

order.

                                       BACKGROUND2

         Rodriguez pleaded guilty as part of a negotiated plea agreement. The agreement

contemplated Rodriguez would not serve any additional time beyond what he had served at

the time of the guilty plea. Nonetheless, before the court sentenced Rodriguez, the

prosecutor wanted a formal probation report. To honor the parties' agreement, the court

released Rodriguez on his own recognizance at the conclusion of the change of plea

hearing and ordered him to return to court for the sentencing hearing.




1        Further statutory references are also to the Penal Code unless otherwise stated.

2      We have omitted a summary of the facts underlying Rodriguez's guilty plea as they
are not relevant to the issue raised on appeal.
                                                2
                                       DISCUSSION

       Section 1463.07 provides: "An administrative screening fee of twenty-five dollars

($25) shall be collected from each person arrested and released on his or her own

recognizance upon conviction of any criminal offense related to the arrest other than an

infraction." On its face, the statute applies whenever a person is arrested and subsequently

released on his or her own recognizance.

       Here, the record shows Rodriguez was arrested and then remanded to the San Diego

county sheriff's custody, where he remained until the court released him on his own

recognizance pending the sentencing hearing. These circumstances fall squarely within the

ambit of section 1463.07. Nonetheless, Rodriguez contends the court should not have

imposed the fee because, when the court released him pending his sentencing, he had

served all of the custody time contemplated by the parties. However, the statute contains

no exception for such circumstances. Rodriguez, therefore, has not established the court

erred in imposing the fee.

                                      DISPOSITION

       The order is affirmed.

                                                                        McCONNELL, P. J.

WE CONCUR:

NARES, J.


McINTYRE, J.




                                             3